IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0123
                               Filed April 30, 2014


MAURICE EVANSTON WHITE SR.,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Paul L. Macek,

Judge.



      This court must determine whether a postconviction-relief applicant’s

petition is time-barred. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, and Michael J. Walton, County Attorney, for appellee State.




      Considered by Danilson, C.J., and Vaitheswaran and Mullins, JJ.
                                           2


VAITHESWARAN, J.

         We must decide whether a postconviction-relief applicant’s petition is time-

barred.

   I. Background Facts and Proceedings

         Twenty-four years ago, Maurice White pled guilty to first-degree theft. The

district court deferred his judgment and placed him on probation for two years.

White violated the terms of his probation, and his deferred status was revoked.

In 1993, the district court sentenced him to a prison term not exceeding ten

years.

         White filed an application for postconviction relief in 2012. He alleged that

he entered a guilty plea to a federal crime in 2009.          He further alleged his

attorney in the state theft proceeding did not tell him that his state offense “could

be used to enhance any federal sentence [he] might receive in the future.”

         The State moved for summary disposition on the ground that White’s

postconviction-relief application was time barred. See Iowa Code § 822.3 (2011)

(“All other applications must be filed within three years from the date the

conviction or decision is final or, in the event of an appeal, from the date the writ

of procedendo is issued. However, this limitation does not apply to a ground of

fact or law that could not have been raised within the applicable time period.”).

The district court granted the motion and dismissed the petition. This appeal

followed.

   II. Analysis

         Citing Padilla v. Kentucky, 559 U.S. 356 (2010), White contends “this

statute of limitations should not apply because his application for postconviction
                                        3


relief was based, in part, on a ground of law that could not have been discovered

within the statute of limitations.” The State counters that Padilla had nothing to

do with the ground of law White raises—whether his attorney had an obligation to

inform him that his state offense could be used to enhance a federal sentence.

We agree with the State.

       Padilla narrowly held “counsel must inform her client whether his plea

carries a risk of deportation.” 559 U.S. at 374. The opinion did not address other

consequences of a plea.

       White nonetheless argues for an “extension of the Padilla rationale

beyond deportation.” He contends Padilla called into question the accepted tenet

that courts are only obligated to inform defendants of the direct, rather than

collateral consequences, of pleas. To the contrary, the Court declined to decide

whether the distinction between direct and collateral consequences was

appropriate.   Id. at 365.     The Court explained that “[d]eportation as a

consequence of a criminal conviction is, because of its close connection to the

criminal process, uniquely difficult to classify as either a direct or a collateral

consequence” and “[t]he collateral versus direct distinction is thus ill suited to

evaluating a Strickland claim concerning the specific risk of deportation.” Id. at

366.

       The Court reiterated this point in Chaidez v. U.S., 133 S. Ct. 1103,

1112 (U.S. 2013). There, the Court stated,

       We did not think, as Chaidez argues, that Strickland barred resort
       to that distinction [between direct and collateral consequences].
       Far from it: Even in Padilla we did not eschew the direct-collateral
       divide across the board. Rather, we relied on the special ‘nature of
       deportation’—the severity of the penalty and the ‘automatic’ way it
                                         4


       follows from conviction—to show that ‘[t]he collateral versus direct
       distinction [was] ill-suited’ to dispose of Padilla’s claim.

Chaidez, 133 S. Ct. at 1111–12 (citations omitted).

       We conclude White failed to raise a ground of law that could not have

been raised within the applicable time period. Accordingly, his postconviction

relief application was untimely, and the district court did not err in dismissing it.

See Goodson v. State, No. 10-2074, 2011 WL 6657295, at *1 (Iowa Ct. App.

Dec. 21, 2011) (concluding Padilla did not apply to Goodson’s claim that his

attorney should have advised him that if he later committed and was convicted of

federal drug offenses he could potentially be sentenced under the three-strikes

provisions of federal law).

       AFFIRMED.